                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                      July 26, 2019
                           UNITED STATES DISTRICT COURT                            David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


UNITED STATES OF AMERICA                  §
                                          §
V.                                        §      CAUSE NO. 4:18-CR-00603-02
                                          §
JOHN "JOHNNY" AMAYA                       §



                                         ORDER

       On this the __ day of ______, 2019, the above case the Unopposed
Third Motion for Continuance of Sentencing Hearing having been presented to the
Court, and the Court is of the opinion that the Motion be and is hereby: GRANTED /
af>l!Nll!t, and this case is set for a Sentencing Hearing on N<>Vc.tNtf.e..-   7,�,, -.-f �:Oop "'­
and the Federal Probation Office will submit a final PSR with addendum 7 days prior to
the sentencing hearing.


       DONE on this   �-th day of w\y

                                   HON. SIM     E
                                   U. S. DISTRICT COURT JUDGE
